NEWS RELEASE For Immediate Release February 24, 2009 Canwest Agrees to Sell Holdings in Score Media Inc. WINNIPEG – Canwest Global Communications Corp. (“Canwest” or the “Company”) today announced that its subsidiary CW Media Inc. (“CWMedia”) has agreed to participate in a Score Media Inc. (“SMI”) issuer bid and signed a lock-up agreement with SMI to tender up to 16,560,902 Class A Shares at a purchase price of $0.40 per share. In addition, Canwest and CW Media have engaged Genuity Capital Markets as an agent to offer for sale, on a best efforts basis, up to 9,000,000 Class A Shares at $0.40 per share by way of private placement to accredited investors. The private placement could result in gross proceeds of approximately $3.6 million. There is no assurance that Canwest or CW Media will be able to sell the intended amount of Class A Shares. CW Media currently owns 21,460,902 Class A Shares and Canwest owns 4,100,000 Class A Shares for a total of 25,560,902 Class A Shares in SMI. CW Media owns and operates a leading portfolio of 13 specialty television channels, including Showcase, Slice, History Television, HGTV Canada and Food Network Canada. The lock-up agreement is subject to a number of conditions and may be terminated by either CW Media or SMI in certain agreed circumstances. Accordingly there is no assurance that the shares tendered by CW Media under its lock-up agreement with SMI will be taken up by SMI. Following the successful completion of the Issuer Bid, CW Media has agreed to convert its outstanding 4,434 Special Voting Shares of SMI into Class A Shares and intends to subsequently sell them in the open market. Should the SMI Issuer Bid and the private placement be successful the gross proceeds are expected to be approximately $10 million with approximately 84% going to CW Media and 16% going to Canwest. Forward Looking Statements: This news release contains certain forward-looking statements about the objectives, strategies, financial conditions, results of operations and businesses of Canwest. Statements that are not historical facts are forward-looking and are subject to important risks, uncertainties and assumptions.These statements are based on our current expectations about our business and the markets in which we operate, and upon various estimates and assumptions.The results or events predicted in these forward-looking statements may differ materially from actual results or events if known or unknown risks, trends or uncertainties affect our business, or if our estimates or assumptions turn out to be inaccurate.As a result, there is no assurance that the circumstances described in any forward-looking statement will materialize.Significant and reasonably foreseeable factors that could cause our results to differ materially from our current expectations are discussed in the section entitled "Risk Factors" contained in our Annual
